——— ase 2:20-cv-00014-JPJ-PMS Document5 Filed 08/21/20 Page 1 of 2; Pageid#: 42

 

 

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Received
U.S. Marshals Service
Melinda Scott ) Roanoke, VA
3:39 pm, Aug 18 2020
)
Plaintiffs) ) .
v. . Civil Action No, 2:20-cv-00014
Wise Co. Dept. of Social Services, et. al. )
) wee eee ee tee oe,
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Joshua Moon
913 Beal Pkwy NW, Ste. A-1017
Fort Walton Beach, Florida 32547

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil] Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Melinda Scott, pro-se

PO BOX 1133-2014PMB87 (VA ACP Address/2.2-515.1)
Richmond, VA 23218

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT: ~.. _

     

 

4 2 af [Be 5
Date: Dy D.ihoon, ) < oste9
nature of Clerk or Depa Clerk —)

’ eat
 

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (V)

This summons for (name of individual and title, if any) Joshua Moon
was received by me on (date) 08/18/2020

 

(8 I personally served the summons on the individual at (place) Employee @ kwik Pack Shi} p
Céectronie mail box ) on (date) —gf2z1| 2620 ; OF

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

0 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

on (date) ; Or

 

O I returned the summons unexecuted because :or

 

O Other (specify):

ay Fee
+ 4 %.00 Forwateny HIgS &T
My feesare$ 47° is for travel and$ 426°°° for services, for a total of § 0.00 .

I declare under penalty of perjury that this information is true.

Date: 3/21/2020 hlerr AO Kkigge——

Server's signature

fitea__t. Logon ___Dusm.

Printed name and title

LM. Calatox 4. Pon sacela FZ.

Server's address

Additional information regarding attempted service, etc:

a . ” ‘ Quik Patt
E Ship. Toshva Moon has an “Etectronic mailbox” “ere (0/7),

The business wif
to a third pany whom
Pay '\ order +s receive te daeomeats.

Receive deeumert#s Sem to his ” mailbox ° which 6% sent
Mr. Moen will have the option to
